          Case 1:19-cr-00097-VM Document 47 Filed 08/25/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      August 25, 2020


VIA EMAIL

The Honorable Debra Freeman
United States Magistrate Judge
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

   Re:     United States v. Abraham Machuca Hernandez, 19 Cr. 97 (VM)

Dear Judge Freeman:

        The Government respectfully requests that the Court order the unsealing of the above-
captioned Superseding Indictment. Abraham Machuca Hernandez, the defendant, self-surrendered
on this day, August 25, 2020, and is anticipated to make his first appearance in this District before
this Court to be presented and arraigned on the Superseding Indictment.


                                              Very truly yours,

                                              AUDREY STRAUSS
                                              Acting United States Attorney


                                          by: _____________________________
                                              Sarah Mortazavi/Jarrod L. Schaeffer
                                              Assistant United States Attorneys
                                              (212) 637-2520 / 2270




  Dated: 08/25/2020
